            Case 1:20-cv-11014-RA Document 6 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 ANNIE DIVELEY,

                                    Plaintiff,
                                                                       No. 20-CV-11014 (RA)
                               v.
                                                                               ORDER
 ENHANCED RECOVERY COMPANY, LLC,


                                    Defendant.


RONNIE ABRAMS, United States District Judge:

        It has been reported to the Court that this case has been settled in principle. Accordingly,

it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within sixty (60) days. Any application to reopen this action must be filed within

sixty (60) days of this order, and any application filed thereafter may be denied solely on that basis.

If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms

of the agreement must be placed on the public record and “so ordered” by the Court within the

same sixty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).



SO ORDERED.

 Dated:          January 6, 2021
                 New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
